SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust 6, 2010 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 2Q10 Results São Paulo, August 6 th , 2010 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of customers, announces today its results for the second quarter 2010 (2Q10) . The Company s operating and financial information, except when indicated otherwise, is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2009 . SBSP3: R$ R$ 35.79 / share SBS: US$40.92 (ADR2 shares) Total shares: 227,836,623 Market Value: R$8.2 billion Closing price: 08/06/2010 1. Financial Highlights R$ million 2Q09 2Q10 Chg. (R$) % 1H09 1H10 Chg. (R$) % (+) Gross operating revenue 1,743.7 1,904.5 160.8 9.2 3,523.0 3,790.1 267.1 7.6 (-) COFINS and PASEP taxes 120.0 134.7 14.7 12.3 246.0 268.3 22.3 9.1 () Net operating revenue 1,623.7 1,769.8 146.1 9.0 3,277.0 3,521.8 244.8 7.5 (-) Costs and expenses 1,118.3 1,143.5 25.2 2.3 2,309.7 2,176.9 (132.8) (5.7) (+) Equity Results (0.1) (0.1) - - (0.1) (0.2) (0.1) 100.0 () Earnings before financial expenses (EBIT*) 505.3 626.2 120.9 23.9 967.2 1,344.7 377.5 39.0 (+) Depreciation and amortization 161.5 151.0 (10.5) (6.5) 323.2 294.8 (28.4) (8.8) () EBITDA** 666.8 777.2 110.4 16.6 1,290.4 1,639.5 349.1 27.1 (%) EBITDA margin 41.1 43.9 - - 39.4 46.6 - - Net income 464.7 333.6 (131.1) (28.2) 720.9 624.2 (96.7) - Earnings per share (R$) 2.04 1.46 - - 3.16 2.74 - - (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization In 2Q10, net operating revenue reached R$ 1.8 billion, 9.0% grew compared to 2Q09. Costs and expenses in the amount of R$ 1.1 billion grew 2,3% versus 2Q09. EBITDA was R$ 666.8 million in 2Q09 and R$ 777.2 million in 2Q10, an increase of 16.6%. EBIT grew 23.9%, from R$ 505.3 million in 2Q09 to R$ 626.2 million in 2Q10. 2. Gross operating revenue In 2Q10, gross operating revenue grew from R$ 1.7 billion in 2Q09 to R$ 1.9 billion in 2Q10, an increase of R$ 160.8 million or 9.2%. The main factors that led to this variation were the tariff adjustment of 4.43% in September 2009 and the increase of 4.0% in billed volume in relation to the same quarter of 2009. 3. Billed volume The following tables show the billed water and sewage volume per customer category and region in 2Q09, 2Q10, 1H09 and 1H10. Página 2 de 13 BILLED WATER AND SEWAGE VOLUME (1) PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q09 2Q10 % 2Q09 2Q10 % 2Q09 2Q10 % Residential 344.3 356.8 3.6 278.2 290.1 4.3 622.5 646.9 3.9 Commercial 38.7 40.3 4.1 35.9 37.7 5.0 74.6 78.0 4.6 Industrial 8.5 9.2 8.2 8.7 9.3 6.9 17.2 18.5 7.6 Public 12.4 13.2 6.5 10.1 10.6 5.0 22.5 23.8 5.8 Total retail Wholesale 71.7 73.4 2.4 6.7 7.2 7.5 78.4 80.6 2.8 Reused water 0.1 0.1 - 0.1 0.1 - Total 1H09 1H10 % 1H09 1H10 % 1H09 1H10 % Residential 696.3 721.3 3.6 560.1 584.2 4.3 1,256.4 1,305.5 3.9 Commercial 77.2 80.6 4.4 71.3 74.7 4.8 148.5 155.3 4.6 Industrial 16.8 18.2 8.3 16.8 18.6 10.7 33.6 36.8 9.5 Public 23.3 24.4 4.7 19.1 19.7 3.1 42.4 44.1 4.0 Total retail Wholesale 143.5 145.9 1.7 14.6 15.3 4.8 158.1 161.2 2.0 Reused water 0.1 0.2 - 0.1 0.2 - Total BILLED WATER AND SEWAGE VOLUME (1) PER REGION - million m 3 Water Sewage Water + Sewage 2Q09 2Q10 % 2Q09 2Q10 % 2Q09 2Q10 % Metropolitan 269.3 278.8 3.5 226.7 236.2 4.2 496.0 515.0 3.8 Regional 134.6 140.7 4.5 106.2 111.5 5.0 240.8 252.2 4.7 Total retail Wholesale 71.7 73.4 2.4 6.7 7.2 7.5 78.4 80.6 2.8 Reused water 0.1 0.1 - 0.1 0.1 - Total 1H09 1H10 % 1H09 1H10 % 1H09 1H10 % Metropolitan 539.0 555.9 3.1 451.7 469.9 4.0 990.7 1,025.8 3.5 Regional 274.6 288.6 5.1 215.6 227.3 5.4 490.2 515.9 5.2 Total retail Wholesale 143.5 145.9 1.7 14.6 15.3 4.8 158.1 161.2 2.0 Reused water 0.1 0.2 - 0.1 0.2 - Total (1) Unaudited (2) Including coastal and countryside 4. Costs, administrative and selling expenses In 2Q10, costs of products and services, administrative and selling expenses grew 2.3% (R$ 25.2 million). As a percentage of net revenue, costs and expenses declined from 68.9% in 2Q09 to 64.6% in 2Q10. Página 3 de 13 R$ million 2Q09 2Q10 Chg. % 1H09 1H10 Chg. % Payroll and benefits 360.9 359.3 (1.6) (0.4) 848.9 681.5 (167.4) (19.7) Supplies 36.8 32.3 (4.5) (12.2) 71.6 66.6 (5.0) (7.0) Treatment supplies 33.1 31.1 (2.0) (6.0) 71.9 67.2 (4.7) (6.5) Services 276.3 274.6 (1.7) (0.6) 457.9 489.9 32.0 7.0 Electric power 121.7 129.8 8.1 6.7 238.8 260.0 21.2 8.9 General expenses 42.3 36.0 (6.3) (14.9) 100.3 108.8 8.5 8.5 Tax expenses 10.0 11.7 1.7 17.0 34.0 38.8 4.8 14.1 Sub-total Depreciation and amortization 161.5 151.0 (10.5) (6.5) 323.2 294.8 (28.4) (8.8) Credit write-offs 75.7 117.7 42.0 55.5 163.1 169.3 6.2 3.8 Costs, administrative and selling expenses % over net revenue - 4.1. Payroll and Benefits In 2Q10 payroll and benefits decreased by R$ 1.6 million or 0.4%, from R$ 360.9 million to R$ 359.3 million, due to the following:  The Company s workforce reduction relating to the lay-offs from April/09 to June/10 (TAC + 2% of the workforce) with a dismissal of 2,387 employees; and  This reduction was partially offset by the 6.69% wages adjustment as of May 2009 and 5.05% as of May 2010. In 1H10 this item decreased R$ 167.4 million, due to 1Q09 provision made, which did not occur in 2010. Excluding the non-recurring TAC effect of R$ 146.6 million, there was a reduction of R$ 20.8 million or 3.0% decrease. 4.2. Supplies In 2Q10, expenses with Supplies decreased by R$ 4.5 million or 12.2%, when compared to the same period 2009, from R$ 36.8 million to R$ 32.3 million. The main factors for this variation were: i) the lower expenses with materials for the maintenance of the aqueduct systems, water and sewage treatment station, and the lifts in the Metropolitan Region of São Paulo (RMSP) in the amount of R$ 3.1 million; and ii) expenses with vehicle fuel and lubricants amounting to R$ 1.2 million, resulting from the lower fuel consumption on account of the allocation of new vehicles and the higher demand for outsourced services, such as Global R and Global Sourcing. 4.3. Treatment supplies Treatment supplies expenses in 2Q10 were R$ 2.0 million, or 6.0% lower than in 2Q09, from R$ 33.1 million to R$ 31.1 million. The main factors were:  R$ 4.5 million reduction, due to the lower consumption of aluminum polychloride of approximately 45% and aluminum sulphate replacement. The aluminum sulphate consumption grew around 30%, however the product average cost decreased 54%, which contributed significantly in the expenses reduction of the period; and  Increase of R$ 2.6 million, due to the adjustment in the price of chlorine and ferric chloride in November 2009 and the increase in the consumption of a few products, such as: i) activated carbon, due to the water reserves and climatic conditions, as well as the proliferation of algae in the Dams that serve the Alto Tietê Production System; ii) start of the use of hydrogen peroxide in Santos, Praia Grande and São Vicente; iii) polyelectrolytes, due to the commencement of operation of the centrifuges in the Barueri system. Página 4 de 13 4.4. Services In 2Q10 this item decreased R$ 1.7 million or 0.6%, from R$ 276.3 million to R$ 274.6 million. The main factors were:  R$ 26.8 million decrease in the provision made in 2Q09, related to the actions established in the agreement signed between Sabesp and the São Paulo Municipal Government; and  Appropriation of the expenses of two quarters, made in 2Q09 at the beginning of the booking of the Public Private Partnership (PPP) contract of Alto Tietê, in contrast to the recognition of expenses of just one quarter in 2Q10, resulting in a decrease of R$ 6.1 million. Excluding provision effects, the third-party service account would have grown by R$ 31.2 million, or, 11.3%. There was an increase in the following services:  Advertising campaigns focused on socio-environmental initiatives, such as: Planeta Sustentável, Jornal SPTV Globo, Projeto de Mídia TV Record - a television news programs - among others, in the amount of R$ 8.5 million, recurring for the next quarters;  Residential connection and sewage network maintenance in the amount of R$ 8.2 million, due to the increase in demand and the contractual amounts based on Global Sourcing in the municipalities of the Regional Systems and the increases in the execution of the maintenance services in the RMSP, besides the intensification of actions to meet the demands of the Córrego Limpo Program with the Municipal Government of São Paulo (PMSP) and actions to optimize the sewage systems in the Baixada Santista region;  Hiring of consultancy, advisory and specialized services for diverse purposes in the amount of R$ 4,1 million covering: supply of information and water forecasts in real time, study of the flora and fauna to obtain the environmental license for the Rio Taiaçupeba basin, call center in the municipalities belonging to the Regional Systems - Contact Center R, development of the new virtual branch office and accounts management system, update of the technical register of the geographic information system SIGNOS (inventory of the distribution networks, supply, collection and treatment), among others;  Hydrometer reading and bill delivery in the amount of R$ 3.8 million, as a result of increased number of connections and usage of new technologies that allow greater security and agility in the bill issue and reading system, besides the delivery of water bills in a few Business Units by post;  Paving services and replacement of sidewalks in the amount of R$ 3.2 million;  Renting of vehicles in the amount of R$ 1.1 million, with most of the delivery of vehicles starting from the 2nd half of 2009, in place of own fleet;  Freight and carriage expenses in the amount of R$ 1.1 million due to the outsourcing of the transport of chemical products, recurring in the coming quarters; and  Expenses of R$ 1.0 million with the implementation of the Program for the Rational Use of Water (PURA) the municipal schools as a result of the agreement between Sabesp and the São Paulo Municipal Government. Página 5 de 13 4.5. Electric power In 2Q10 this item increased R$ 8.1 million or 6.7%, from R$ 121.7 million to R$ 129.8 million. This increase is due to the following factors:  Tariff adjustment, which had a 5.6% impact in the average tariff in the captive market, which represents 77% of the installed capacity, impacting the weighted average increase between the captive market and free market by around 5.8%; and  Weighted average cost increase of 6.7% between the markets. Participation Costs Variation Weighted Average (%) (%) (%) Free market 23.0 12.0 2.8 Captive market 77.0 5.0 3.9 Weighted Average - - 6.7 4.6. General expenses In 2Q10 general expenses decreased R$ 6.3 million or 14.9%, from R$ 42.3 million to R$ 36.0 million, mainly due to the decrease in provision for legal contingencies, institutional support and others. 4.7. Depreciation and Amortization This item decreased R$ 10.5 million or 6.5%, from R$ 161.5 million to R$ 151.0 million. This variation is mainly due to the estimates review, with increase in the useful life of the assets, recurring for the next quarters. 4.8. Credit write-offs Credit write-offs increased by R$ 42.0 million, or 55.5%, from R$ 75.7 million to R$ 117.7 million, mainly due to the need to complement the overdue debts of the São Paulo Municipal Government in 2Q10. 4.9. Tax expenses In 2Q10 tax expenses grew R$ 1.7 million or 17.0%, due to the payment of the Municipal Real Estate Tax (IPTU) to the Municipality of São Paulo. 5. Other operating revenues and expenses 5.1 Other operating revenues These increased by R$ 5.6 million or 48.3% in 2Q10, mainly due to the revenue generated through the PURA program and the transfer of funds by the OGU (Federal Government s Budget) - Sanitation is Life Program. 5.2 Other operating expenses In 2Q10 other operating revenues increased R$ 3.5 million or 42.7%, due to:  R$ 7.5 million increase due to asset write-offs; and  R$ 2.3 million decrease due to allocation of fiscal incentives in 2Q09. Página 6 de 13 6. Financial expenses and revenues R$ million 2Q09 2Q10 Var. % Financial expenses Interest and charges on domestic loans and financing 94.8 124.3 29.5 31.1 Interest and charges on international loans and financing 15.2 11.8 (3.4) (22.4) Interest rate over lawsuit indemnity, net of provisions 33.9 45.3 11.4 33.6 Other financial expenses 8.6 13.6 5.0 58.1 Total financial expenses Financial revenues 42.5 48.3 5.8 13.6 Financial expenses net of revenues 6.1. Financial expenses In 2Q10 financial expenses grew R$ 42.5 million, or 27.9%, as described below:  Increase in interest by R$ 29.5 million, on loans and financing due to the 10th issue of debentures in November 2009, 11th issue of debentures in March 2010, 12th issue of debentures in June 2010 and new contracts signed with Caixa Econômica Federal in May 2010; and  Interest over lawsuit in the amount of R$ 11.4 million. 6.2. Financial revenues Financial revenues increased by R$ 5.8 million, due to the higher volume of financial investments. 7. Monetary variations on assets and liabilities R$ million 2Q09 2Q10 Var. % Monetary variation over loans and financing 0.8 22.8 22.0 - Currency exchange variation over loans and financing (237.8) 14.2 252.0 (106.0) Other monetary/exchange rate variations 5.8 2.5 (3.3) (56.9) Variation on liabilities Variation on assets 14.0 47.6 33.6 240.0 Net Variation 7.1. Variations on liabilities The effect on the monetary variations on liabilities in 2Q10 was R$ 270.7 million higher, compared to 2Q09, due to:  Exchange variation on foreign loans and financing generated a negative impact of R$ 252.0 million, due to the 1.2% appreciation of the U.S. Dollar in 2Q10 compared to the 15.7% depreciation in 2Q09;  Monetary variations on domestic loans and financing increased by R$ 22.0 million, mainly due to:  R$ 23.3 million increase due to the positive variation of the IGPM in 2Q10 of 2.84%, compared to a negative impact of 0.32% in 2Q09; and  R$ 1.3 million decrease due to the lower variation of the TR interest rate in 2Q10 of 0.11% compared to 0.16% in 2Q09.  Other monetary variations decreased R$ 3.3 million related to lawsuit. Página 7 de 13 7.2. Monetary variations on assets Monetary variations on assets increased R$ 33.6 million, due to the following factors:  Customer installment agreements updates of tariff debts in the amount of R$ 5.0 million;  Judicial deposits updates related to lawsuits in the amount of R$ 7.8 million; and  Monetary variation referred to the 11th debentures issuance funding in the amount of R$ 20.6 million, due to change in the Unit Price between the issue date and settlement date. 8. Operating indicators Sabesp continues to work strenuously to reduce water losses, which has enabled a continued reduction in the loss ratio, from 26.7% in 2Q09 to 25.8% in 2Q10 . Operating indicators* 2Q09 2Q10 % Water connections 7,037 7,207 2.4 Sewage connections 5,427 5,609 3.4 Population directly served - water 23.2 23.4 0.9 Population directly served - sewage 19.3 19.7 2.1 Number of employees 15,834 15,095 (4.7) Water volume produced (3) (*) 1,424 1,463 2.8 Water losses (%) (*) 26.7 25.8 (3.4) (1) In thousand units at the end of the period (2) In million inhabitants at the end of the period, not including wholesale (3) In million of cubic meters at the end of the period * Not revised by the Independent Auditors 9. Loans and financing In June, the Company issued R$ 500 million in debentures, its 12 th issue, to be subscribed by the Sanitation Fund Portfolio of the Government Severance Indemnity Fund (FGTS). The company has 18 months to use the funds that will be released in 3 installments. The first installment of R$ 170 million has already been released on the settlement date and signature of the agreement. The remaining balance is deposited in a restricted account and will be released according to evidence that funds will be used in the Company s investment plan. The maturity is 15 years, with a four-year grace period and 11 years of repayment amortized in monthly installments at a rate of 9.5% per year adjusted by the TR (government interest rate). In July, the Company s Board of Directors approved the 5 th promissory note issue for public distribution, with firm commitment and restricted placement efforts, in accordance with CVM Instruction 476, in the total amount of R$ 600 million. The Promissory Notes maturity will be 180 days from their issue date. The funds raised by the Company through the payment of the Promissory Notes will be used to settle the financial obligations falling due in 2010 and 2011. The Promissory Notes will be paid with the funds to be raised by the Company through the public issue of debentures by it, and the structuring and distribution process will be conducted by the Underwriters on a firm commitment basis. In August, Brazil s Senate authorized the federal government to tender guarantee to Japan International Cooperation Agency s loan (JICA) to Sabesp, in the approximate amount of US$ 65 million. These funds will be invested in the Environmental Improvement Integrated Program at Billings reservoir water source area (Pró-Billings). Página 8 de 13 R$ million INSTITUTION 2016 and onwards Total Local market Banco do Brasil 147.8 315.0 342.9 373.1 98.3 - - 1,277.1 Caixa Econômica Federal 41.2 88.1 98.1 99.8 61.3 39.1 393.7 821.3 Debentures 238.5 475.1 235.8 579.4 368.3 391.0 603.2 2,891.3 FIDC - SABESP I 27.7 13.9 - 41.6 BNDES 21.4 44.1 67.4 38.6 34.4 34.5 228.4 468.8 Others 1.7 5.3 0.4 0.4 0.5 0.5 1.8 10.6 Interest and charges 117.2 15.6 - 132.8 Local market total International market IDB 33.0 66.1 66.1 66.1 66.1 66.1 275.3 638.8 Eurobonds - 252.2 252.2 JBIC - 11.7 23.5 23.5 23.5 23.5 328.7 434.4 IDB 1983AB - 42.8 42.8 42.8 42.8 42.8 233.1 447.1 Interest and charges 16.4 - 16.4 International market total Total Página 9 de 13 10. Future Events APIMEC Meeting Conference Call in English August 11 th , 2010 August 11 th , 2010 3:00 pm (Brasília) / 2:00 pm (US EST) 10:30 am (Brasília) / 09:30 am (US EST) Dial-in access: 1(412) 858-4600 Replay available at the Conference ID: Sabesp Company s website Replay - available until 08/19/2010 Dial-in access: 1(412) 317-0088 Replay ID: 442888# Click here for live webcast or access through the internet at: www.sabesp.com.br For more information, please contact: Mario Arruda Sampaio Phone: (55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone: (55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Página 10 de 13 Income Statement Brazilian Corporate Law R$ '000 ASSETS PARENT COMPANY CONSOLIDATED 06/30/2010 03/31/2010 06/30/2010 03/31/2010 Current Cash and Cash Equivalents 1,046,840 851,564 1,047,359 852,523 Accounts Receivable from Clients 1,083,895 1,162,978 1,083,895 1,162,978 Related Party Balance 155,348 138,618 155,348 138,618 Inventory 31,101 34,706 31,101 34,706 Recoverable Taxes 4,773 5,219 4,773 5,219 Other Receivables 553,174 177,843 553,267 177,937 Deferred income tax and social contribution 263,369 250,951 263,369 250,951 Total Current Assets Non-Current Long Term Assets: Accounts Receivable from Clients 270,484 274,773 270,484 274,773 Related Party Balance 934,208 945,423 934,208 945,423 Indemnities Receivable 146,213 146,213 146,213 146,213 Judicial Deposits 47,682 47,439 47,682 47,439 Other Receivables 102,872 101,370 102,872 101,370 Deferred income tax and social contribution 620,858 591,286 620,858 591,286 Investments 4,110 4,217 720 720 Permanent Assets 15,969,828 15,682,941 15,972,770 15,685,606 Intangible Assets 1,644,407 1,581,273 1,644,407 1,581,273 17,618,345 17,268,431 17,617,897 17,267,599 Total Non-Current Assets Total Assets LIABILITIES AND SHAREHOLDERS' EQUITY 06/30/2010 03/31/2010 06/30/2010 03/31/2010 Current Contractors and Suppliers 175,860 168,563 175,933 168,704 Loans and Financing 1,412,954 955,811 1,412,954 955,811 Salaries and Payroll Charges 241,482 234,958 241,570 235,034 Taxes and Contributions Payable 168,689 235,429 168,692 235,433 Taxes and Contributions Deferred 27,134 28,941 27,134 28,941 Interest on Own Capital Payable 56 365,423 56 365,423 Provision for Contingencies 713,318 712,270 713,318 712,270 Accounts Payable 281,846 237,777 281,846 237,777 Other Payables 206,283 155,307 206,283 155,307 Total Current Liabilities Non-Current Long Term Liabilities: Loans and Financing 6,019,456 5,610,061 6,019,456 5,610,061 Taxes and Contributions Payable 69,375 77,287 69,375 77,287 Taxes and Contributions Deferred 162,600 157,655 162,600 157,655 Provision for Contingencies 852,695 871,452 852,695 871,452 Provisions for actuarial liabilities Law 4819/58 507,772 520,055 507,772 520,055 Pension Fund Obligations 504,114 492,061 504,114 492,061 Other Payables 383,648 355,515 383,648 355,515 Total Non Current Liabilities Shareholders' Equity Capital Stock 6,203,688 6,203,688 6,203,688 6,203,688 Capital Reserves 124,255 124,255 124,255 124,255 Revaluation Reserves 2,088,454 2,106,063 2,088,454 2,106,063 Profit Reserves 2,054,594 2,054,594 2,054,594 2,054,594 Accrued income 680,889 329,649 680,889 329,649 Total Shareholders' Equity Total Liabilities and Shareholders' Equity Página 11 de 13 Balance Sheet Corporate Law Method (Law No. 6,404/76) R$ '000 PARENT COMPANY CONSOLIDATED Apr-Jun/10 Apr-Jun/09 Apr-Jun/10 Apr-Jun/09 Gross Revenue from Sales and Services Water Supply - Retail 961,920 888,380 961,920 888,380 Water Supply - Wholesale 87,802 81,056 87,802 81,056 Sewage Collection and Treatment 813,834 739,604 813,834 739,604 Sewage Collection and Treatment - Wholesale 5,474 4,387 5,474 4,387 Other Services 35,423 30,225 35,423 30,225 Taxes on Sales and Services - COFINS and PASEP (134,665) (120,029) (134,665) (120,029) Net Revenue from Sales and Services Costs of Sales and Services (781,247) (830,083) (781,247) (830,083) Gross Profit Operating Expenses Selling (255,450) (187,307) (255,450) (187,307) Administrative (106,815) (100,884) (106,936) (101,048) Other operating expenses, net 3,926 2,345 3,926 2,345 Operating Income Before Shareholdings Equity Result (107) (79) - - Earnings Before Financial Results Financial, net (124,384) (102,604) (124,370) (102,519) Exchange gain (loss), net (14,217) 237,769 (14,217) 237,769 Earnings before Income Tax and Social Contribution Income Tax and Social Contribution Current (198,095) (200,881) (198,095) (200,881) Deferred 40,232 22,766 40,232 22,766 Net Income (loss) for the period Registered common shares ('000) Earnings per shares - R$ (per share) Depreciation and Amortization (150,960) (161,483) (150,960) (161,483) EBITDA % over net revenue 43.9% 41.1% 43.9% 41.1% Página 12 de 13 Cash Flow Brazilian Corporate Law R$ '000 PARENT COMPANY CONSOLIDATED Description Apr-Jun/10 Apr-Jun/09 Apr-Jun/10 Apr-Jun/09 Cash flow from operating activities Net income for the period before taxes and social contribution 491,494 642,780 491,494 642,780 Provisions for contingencies 36,721 106,720 36,721 106,720 Reversion of provision for losses 310 780 310 780 Other provisions 75 107 75 107 Liabilities related to pension plans 16,040 19,150 16,040 19,150 Write-off of property, plant and equipment 10,871 4,268 10,871 4,268 Depreciation and Amortization 150,960 161,483 150,961 161,483 Interest calculated over loans and financing payable 137,071 111,051 137,071 111,051 Monetary and exchange variation over loans and financing 37,007 (237,005) 37,007 (237,005) Variation on liabilities and interest 1,070 1,467 1,070 1,467 Variation on assets and interest (33,677) (1,030) (33,677) (1,030) Provisions for bad debt 117,744 75,749 117,744 75,749 Provision for TAC (Conduct Adjustment Term) 9,153 (17,378) 9,153 (17,378) Provision for São Paulo Municipal Government Agreement 35,475 62,231 35,475 62,231 Equity Result 107 79 - - Operating activities Variation on Assets and Liabilities (Increase) decrease in assets: Accounts receivable from clients (12,831) 6,685 (12,831) 6,685 Balances and transactions with related parties (2,572) (5,382) (2,572) (5,382) Inventories 3,295 2,303 3,295 2,303 Recoverable Taxes 446 3,356 446 3,356 Other accounts receivable (376,342) (25,194) (376,341) (25,199) Judicial deposits (665) (20,472) (665) (20,472) Increase (decrease) in liabilities: Loans and financing 1,220 (3,709) 1,152 (3,561) Salaries and payroll charges (2,629) 494 (2,617) 507 Provision for actuarial liabilities - Law 4819/58 (12,283) (12,605) (12,283) (12,605) Taxes and contributions payable (22,197) (28,526) (22,198) (28,523) Accounts payable 20,369 19,721 20,369 19,721 Other accounts payable 40,662 53,957 40,662 53,957 Contingencies (45,311) (131,122) (45,311) (131,122) Pension plan - transfer to Sabesprev (3,987) (4,137) (3,987) (4,137) Others Interest paid (191,913) (174,793) (191,913) (174,793) Income tax and contribution paid (250,238) (175,131) (250,238) (175,131) Net cash generated from operating activities Cash flow from investing activities: Acquisition of property, plant and equipment (404,294) (432,878) (404,572) (433,235) Increase in intangible assets (22,413) (13,869) (22,413) (13,869) Receivables by the permanent assets sale - 2,270 - 2,270 Net cash used in investing activities Cash flow from financing activities Funding 1,872,185 666,544 1,872,185 666,544 Loan amortizations (1,040,280) (484,966) (1,040,280) (484,966) Payment of interest on own capital (365,367) (285,331) (365,367) (285,331) Net cash generated (invested) at financing activities Increase in cash and equivalents Cash and cash equivalents at the beginning of the period 851,564 797,909 852,523 801,514 Cash and cash equivalents at the end of the period 1,046,840 685,576 1,047,359 688,904 Changes in Cash and Cash Equivalents Página 13 de 13 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:August 6, 2010 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/ Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
